DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 10, 16, and 25 are rejected under 35 U.S.C. 102(a)(2) as being participated by Liu et al. (US 2020/0021133).
	Regarding claim 1, Liu teaches a method for conducting a power flow analysis for a power system (see figure1), the power system comprising at least one transmission branch (see figure 1) having a first end coupled to a first bus (fig. 1: Bus 1) and a second end coupled to a second bus (fig. 1: Bus 2), the method being implemented by at least one server comprising at least one processor (see par. [0021], a multi-dimensional holomorphic embedding method for voltage control of an AC power system includes, by one or more processors), the method comprising: initializing values for a problem vector (W), (see par. [0008] and 0094]; a tangent-based searching method that iteratively calculates the adjustment quantities for unknown voltage vectors); modelling the power system using a set of line-wise power balance equations that are functions of the problem vector (FT(W)), (see par. [0015], [0203-0204] and [0298]; a general AC power flow model, its PFEs are in the form of nonlinear equations (87)-(88), where vector x includes the given active and reactive power injections at PQ buses and active power injections at PV buses, vectors y and z respectively include the bus voltages and active and reactive line flows); solving the set of line-wise power balance equations (FT(W)) using a numerical technique to obtain a line-wise solution vector, (see par. [0015], [0203-0204] and [0298]; a general AC power flow model, its PFEs are in the form of nonlinear equations (87)-(88), where vector x includes the given active and reactive power injections at PQ buses and active power injections at PV buses, vectors y and z respectively include the bus voltages and active and reactive line flows to be solved); based on the line-wise solution vector, determining whether the power system is in a state of voltage stability (see par. [0020] and [0023]; a method for voltage stability assessment and control for AC power system load areas to prevent voltage collapse includes, by one or more processors, embedding at least one independent symbolic variable representing a next-period load increase for all load buses of the AC power system load areas into AC power flow equations, analytically expressing power-voltage curves for the load buses in a form of power series or Padé approximants to identify a voltage stability margin for each of the load buses, and controlling load consumption of the load buses according to minima of the voltage stability margins to prevent voltage collapse on the load buses); and implementing a remedial action to stabilize the power system when the power system is not in a state of voltage stability, (see claim 12; par. [0020], [0023], [0283] and [0295-0296]; the critical bus with the lowest voltage can be identified. Finally, if the voltage margin VSM for the next period violates a pre-specified threshold VSM.sub.min, control actions may be taken immediately on that critical bus).
	Regarding claim 10, furthermore Liu discloses a system (see figure 1) for conducting a power flow analysis for a power system, wherein the power system comprises at least one transmission branch having a first end coupled to a first bus (fig. 1: Bus 1) and a second end coupled to a second bus (fig. 1: Bus 2), the system comprising: at least one server comprising at least one processor (see par. [0021], a multi-dimensional holomorphic embedding method for voltage control of an AC power system includes, by one or more processors), wherein the at least one server is configured to perform the method of claim 1, (see par. [0008], [0015], [0020], [0023], [0094], [0203-0204], [0295-0296], and [0298]).
	Regarding claim 16, Liu teaches a method for minimizing an objective function in respect of a power system (see figure 1), the power system comprising at least one transmission branch (see figure 1) having a first end coupled to a first bus (fig. 1: Bus 1) and a second end coupled to a second bus (fig. 1: Bus 2), the method being implemented using at least one server comprising at least one processor (see par. [0021], a multi-dimensional holomorphic embedding method for voltage control of an AC power system includes, by one or more processors), the method comprising: (a) determining initial values for a control vector (WC), (see par. [0008] and 0094]; a tangent-based searching method that iteratively calculates the adjustment quantities for unknown voltage vectors); (b) using the control vector (WC), solving a set of line-wise power balance equations (FT(W′)) to obtain a problem vector (W′), wherein the problem vector (W′) comprises the control vector (WC) and a dependent vector (WD), (see par. [0015], [0203-0204] and [0298]; a general AC power flow model, its PFEs are in the form of nonlinear equations (87)-(88), where vector x includes the given active and reactive power injections at PQ buses and active power injections at PV buses, vectors y and z respectively include the bus voltages and active and reactive line flows); (c) using the problem vector (W′), solving a line-wise linear optimization formulation to determine an optimal incremental change to the control vector (ΔWC), (see par. [0015], [0203-0204] and [0298]; a general AC power flow model, its PFEs are in the form of nonlinear equations (87)-(88), where vector x includes the given active and reactive power injections at PQ buses and active power injections at PV buses, vectors y and z respectively include the bus voltages and active and reactive line flows to be solved); (d) updating the control vector (WC) based on the optimal incremental change in the control vector (ΔWC), (see par. [0020] and [0023]; a method for voltage stability assessment and control for AC power system load areas to prevent voltage collapse includes, by one or more processors, embedding at least one independent symbolic variable representing a next-period load increase for all load buses of the AC power system load areas into AC power flow equations, analytically expressing power-voltage curves for the load buses in a form of power series or Padé approximants to identify a voltage stability margin for each of the load buses, and controlling load consumption of the load buses according to minima of the voltage stability margins to prevent voltage collapse on the load buses); and (e) determining whether the objective function is minimized by determining whether a set of stopping criteria is satisfied based on the updating of the control vector (WC), and wherein when the set of stopping criteria is not satisfied, the method comprises iteratively repeating (b) to (d) until the set of stopping criteria is satisfied, (see figure 42, claim 12; par. [0020], [0023], [0254], [0283] and [0295-0296]; as shown by the flowchart of the HEM-based online VSA scheme in FIG. 42, the scheme is applied to an offline selected load area with N branches supported by the external grid. Then, fed by the synchronized PMU measurements for a sliding time window, the parameters of the equivalent circuit can be estimated online to represent the external grid. Meanwhile, the state of each bus in the load area is updated from the state estimation; and the critical bus with the lowest voltage can be identified. Finally, if the voltage margin VSM for the next period violates a pre-specified threshold VSM.sub.min, control actions may be taken immediately on that critical bus).
	Regarding claim 25, furthermore Liu discloses a system (see figure 1) for minimizing an objective function in respect of a power system, the power system comprising at least one transmission branch having a first end coupled to a first bus (fig. 1: Bus 1) and a second end coupled to a second bus (fig. 1: Bus 2), the system comprising: at least one server comprising at least one processor, (see par. [0021], a multi-dimensional holomorphic embedding method for voltage control of an AC power system includes, by one or more processors) that is configured to perform the method of claim 16, (see par. [0008], [0015], [0020], [0023], [0094], [0203-0204], [0295-0296], and [0298]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0021133) in view of Monticelli (Electric Power System State Estimation).
	Regarding claim 2, Liu teaches the method above, but Liu does not explicitly teach wherein the problem vector (W) is defined as W=[U δ PF PS QF QS], wherein the problem vector (W) is defined as W=[U δ PF PS QF QS], where: U is a vector of squared voltage magnitudes for each bus of each of the at least one transmission branch; δ is a vector of voltage angles for each bus of each of the at least one transmission branch; PF is a vector of active power flow in each first end of each of the at least one transmission branch; PS is a vector of active power flow in each second end of each of the at least one transmission branch; QF is a vector of reactive power flow in each first end of each of the at least one transmission branch, and QS is a vector of reactive power flowing in each second end of each of the at least one transmission branch.
Monticelli teaches the vector of state variables x usually includes the following states: 1) nodal voltage: a) voltage magnitude Vk; b) voltage angle Ɵk; 2) transformer turns ratio: a) turns ratio magnitude tkm; b) phase shift angle ϕkm; 3) complex power flow: a) active power flow Pkm and Pmk; b) reactive power flow Qkm and Qmk, (see page 267, sections B. State Variables and C. Analog Measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Monticelli into the method of Liu in order to eliminate incorrect measurements, and to produce reliable state estimates, although, to a certain extent, it allows the determination of the power flows in parts of the network that are not directly metered.
Regarding claim 11, Liu teaches the system above, but Liu does not explicitly teach wherein the problem vector (W) is defined as W=[U δ PF PS QF QS], where: U is a vector of squared voltage magnitudes for each bus of each of the at least one transmission branch; δ is a vector of voltage angles for each bus of each of the at least one transmission branch; PF is a vector of active power flow in each first end of each of the at least one transmission branch; PS is a vector of active power flow in each second end of each of the at least one transmission branch; QF is a vector of reactive power flow in each first end of each of the at least one transmission branch, and QS is a vector of reactive power flowing in each second end of each of the at least one transmission branch.
Monticelli teaches the vector of state variables x usually includes the following states: 1) nodal voltage: a) voltage magnitude Vk; b) voltage angle Ɵk; 2) transformer turns ratio: a) turns ratio magnitude tkm; b) phase shift angle ϕkm; 3) complex power flow: a) active power flow Pkm and Pmk; b) reactive power flow Qkm and Qmk, (see page 267, sections B. State Variables and C. Analog Measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Monticelli into the method of Liu in order to eliminate incorrect measurements, and to produce reliable state estimates, although, to a certain extent, it allows the determination of the power flows in parts of the network that are not directly metered.
Allowable Subject Matter
8.	Claims 3-9, 12-15, 17-24, and 26-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 3 and 12 are allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the set of line-wise power balance equations (FT(W)) is defined as:... where: FF(W) is a vector of line based voltage functions in relation to each first end of each of the at least one transmission branch; FS(W) is a vector of line-based voltage function in relation to each second end of each of the at least one transmission branch; FA(W) is a vector of phase angle functions in relation to each first end of each of the at least one transmission branch; FB(W) is a vector of phase angle functions in relation to each second end of each of the at least one transmission branch; FP(W) is a vector of functions for bus-wise real power injections; FQ(W) is a vector of functions for bus-wise reactive power injections, and wherein the set of line-wise based equations is formulated in terms of the square magnitude of the voltages at each bus in each of the at least one transmission branch in the power system.” Claims 17 and 26 are allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the set of line-wise power balance equations (FT(W)) is defined as:… wherein: FF(W) is a vector of line based voltage functions in relation to each first end of each of the at least one transmission branch; FS(W) is a vector of line-based voltage function in relation to each second end of each of the at least one transmission branch; FA(W) is a vector of phase angle functions in relation to each first end of each of the at least one transmission branch; FB(W) is a vector of phase angle functions in relation to each second end of each of the at least one transmission branch; FP(W) is a vector of functions for bus-wise real power injections, and FQ(W) is a vector of functions for bus-wise reactive power injections, and wherein the problem vector (W′) is defined as W′=[U, δ, PF, PS, QF, QS, PG, QG].sup.T, and the dependent vector (WD) is defined as WD=[U, δ, PF, PS, QF, QS].sup.T, and the control vector (WC) is defined as WC=[U, PG].sup.T, wherein: U is a vector of squared voltages magnitudes for each bus of each of the at least one transmission branch; δ is a vector of voltage angles for each bus of each of the at least one transmission branch; PF is a vector of active power flow in each first end of each of the at least one transmission branch; PS is a vector of reactive power flow in each second end of each of the at least one transmission branch; QF is a vector of reactive power flow in each first end of each of the at least one transmission branch; QS is a vector of reactive power flowing in each second end of each of the at least one transmission branch; PG is a vector of active power generation in each of the at least one transmission branches, and QG is a vector of reactive power generation in each of the at least one transmission branches.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836